Citation Nr: 1133227	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1996 to February 2002.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2010.  This matter was originally on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected left foot disability warrants a higher disability rating that currently assigned.  In fact, in June 2010, the veteran stated that her condition has gotten worse in that she could not stand for anything over 10 or so minutes and that she was experiencing foot spasms that penetrate up her leg.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in August 2009.  

In addition, VA treatment records indicate that the Veteran underwent tarsal tunnel release, open plantar fasciotomy, and dorsal exostectomy of the left foot in July 2011.  

Further, the Veteran's service-connected left foot plantar fasciitis has been rated as 10 percent disabling by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276 for acquired flatfoot.  The Veteran has been diagnosed with a hallux valgus (bunion) foot deformity in 2009, traumatic DJD first met-cuneiform joint in 2010, flexible pes cavus, PTTD, and tibial nerve entrapment.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

Thus, the veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of her service-connected left foot disability.

With respect to the issue of increased rating for tinnitus, an April 2010 rating decision granted service connection for tinnitus and assigned a 10 percent disability rating effective October 14, 2004.  In June 2010, the Veteran submitted a Notice of Disagreement with the rating assigned.  The RO must issue a Statement of the Case (SOC) and the Veteran provided an opportunity to perfect her appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity of her service-connected left foot plantar fasciitis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify all left foot diagnoses either related in any way to the Veteran's plantar fasciitis or to her military service.  

Should the examiner identify any neurological manifestations of the Veteran's service-connected left foot disability, the examiner should identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.
 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


